1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      CODY M. BUNGANICH,
7
                           Plaintiff,
8                                                       2:19-cv-00513-RFB-VCF
      vs.                                               ORDER
9     WELLS FARGO FINANCIAL NATIONAL
      BANK,
10
                           Defendant.
11

12
            Before the court is Plaintiff’s Motion to Require Defendant’s Corporate Representative, with
13
        Authority to Resolve the Action, to Attend the September 23, 2019 Status Conference (ECF No. 26).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that the reply in support of Plaintiff’s Motion to Require Defendant’s
16
     Corporate Representative, with Authority to Resolve the Action, to Attend the September 23, 2019
17
     Status Conference (ECF No. 26) must be filed on or before September 19, 2019.
18

19
            DATED this 16th day of September, 2019.
20
                                                              _________________________
21
                                                              CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25
